Citation Nr: 1533074	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for left rotator cuff tear, status post-surgical repair.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2012, the Veteran testified by videoconference before the undersigned at a Board hearing, and a copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the claim must be remanded to satisfy VA's duty to assist the Veteran.

At his Board hearing, the Veteran identified the existence of several outstanding records, to include those pertaining to Social Security Disability Insurance benefits, as well as private and VA treatment records.  The undersigned provided the Veteran the opportunity to submit the records, and held the record open for this purpose.  Complete records, however, were not submitted and therefore must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Social Security Administration (SSA) records, to include the most recent disability determination for Social Security Disability Insurance benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain updated VA treatment records from the VA Medical Center in Pittsburgh from July 2012.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Provide the Veteran with VA Forms 21-4142 (Authorization and Consent to Release Information) and request that he identify the location of any relevant treatment relating to his left shoulder, to include Wheeling Hospital.  If the Veteran responds, obtain all authorized records and associate them with the claims file.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of Steps 1 through 3, if the AOJ determines that a new examination is required based on new evidence or records, schedule the Veteran for a VA examination.  (An examination is not required.)  The entire claims file, to include any evidence contained in the electronic claims file (VBMS and/or Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must elicit a full history from the Veteran as to when his pain and symptomatology began.

After an examination and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's left should disorder had its onset in or is otherwise related to service?  

A complete rationale for the offered opinion should be provided.  If the examiner is unable to provide the above opinion that fact must be stated and the reasons why the opinion cannot be provided explained.  

5.  Thereafter, and following any other necessary development, readjudicate the appealed issue.  If the appealed issue remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  He should then be afforded an applicable time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

